United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.N., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Holtsville, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-113
Issued: April 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 15, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ March 27 and July 17, 2007 merit decisions denying his traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a traumatic injury on
February 14, 2007.
FACTUAL HISTORY
On February 14, 2007 appellant, a 71-year-old customer service representative, filed a
traumatic injury claim (Form CA-1) alleging that, on that date, he cut the palm of his right hand,
when he slipped on an icy sidewalk on his way into work from the employee parking lot. The

employing establishment controverted the claim on the grounds that he did not provide any
medical documentation to support an injury.
On February 20, 2007 the Office notified appellant that the evidence submitted was
insufficient to establish his claim. It advised him to provide additional documentation, including
a physician’s opinion, supported by a medical explanation, as to how the reported work incident
caused or aggravated the claimed injury.
In a narrative statement dated February 28, 2007, appellant informed the Office that he
had not received treatment from a physician for the injuries sustained on February 14, 2007. He
indicated that he fell on his hands and knees, with a bag in one hand and an open umbrella in the
other, sustaining a small cut to the palm of his right hand. He noted that a lady in the parking lot
gave him a napkin to absorb the blood, and a coworker gave him a band aid. Although his
manager advised him to fill out an accident report, there was “no need for a doctor,” because
after a while, he “felt fine and [his] hand stopped bleeding.”
By decision dated March 27, 2007, the Office denied appellant’s claim. The Office
accepted that appellant experienced a February 14, 2007 incident on federal property, but denied
the claim on the grounds that he had failed to submit medical evidence to establish that he
sustained an injury in connection with the incident.
On April 1, 2007 appellant requested a review of the written record.
By decision dated July 17, 2007, a hearing representative affirmed the March 27, 2007
decision. The representative found that appellant had failed to establish the fact of injury, as he
had not submitted any medical evidence establishing that he had a diagnosed condition resulting
from the February 14, 2007 work incident.
On appeal, appellant states that he is seeking compensation for time lost the day
following the work incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of proof to establish the essential elements of the claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged, and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.1 When an employee
claims that he sustained a traumatic injury in the performance of duty, he must establish the fact
of injury. First, he must submit sufficient evidence to establish that he experienced a specific
event, incident or exposure at the time, place and in the manner alleged. Second, he must

1

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

2

establish that such event, incident or exposure caused an injury, and this can generally be
established only by medical evidence.2
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.3 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.4
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.5
Office procedures provide that a case may be accepted without a medical report when the
condition reported is a minor one which can be identified on visual inspection by a lay person;
the injury was witnessed or reported promptly, and no dispute exists as to the fact of injury; and
no time was lost from work due to disability.6
ANALYSIS
The Office accepted that appellant was a federal employee, that he timely filed his claim
for compensation benefits and that the workplace incident occurred as alleged. The issue,
therefore, is whether the medical evidence of record is sufficient to establish that the
employment incident caused an injury.
Appellant did not submit any medical evidence in support of his claim. He merely
provided a narrative statement describing the February 14, 2007 incident. However, appellant’s
lay opinion does not constitute probative medical evidence.7 There is no medical evidence of

2

John J. Carlone, 41 ECAB 354(1989).

3

Katherine J. Friday, 47 ECAB 591, 594 (1996).

4

John W. Montoya, 54 ECAB 306 (2003).

5

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (July 2000).

7

Gloria J. McPherson, 51 ECAB 441 (2000).

3

record establishing that the work-related incident caused or aggravated any particular medical
condition or disability. Accordingly, appellant has failed to establish the fact of injury.
Appellant stated that he suffered a cut on his right hand as a result of the February 14,
2007 work incident. The Board has held that the mere fact that a condition manifests itself
during a period of employment does not raise an inference that there is a causal relationship
between the two.8 Neither the fact that the condition became apparent during a period of
employment nor the belief that the condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.9 Causal relationship must be substantiated
by reasoned medical opinion evidence, which it is appellant’s responsibility to submit.
Therefore, appellant’s belief that his condition was work related is not determinative.
Office procedures provide that a case may be accepted without a medical report when the
condition reported is a minor one which can be identified on visual inspection by a lay person;
the injury was witnessed or reported promptly, and no dispute exists as to the fact of injury; and
no time was lost from work due to disability.10 In this case, although the alleged injury was
minor, there is no evidence of record, in the form of witness statements or otherwise, to
document that an injury occurred or that it was promptly reported. Additionally, there is a
dispute as to fact of injury, as the employing establishment controverted the case. Appellant
states on appeal that he lost time from work the day following the February 14, 2005 incident.
The Board finds, therefore, that a medical report is required under the circumstances of this case.
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report which described his symptoms, test results, diagnosis, treatment and the doctor’s
opinion, with medical reasons, on the cause of his condition. Appellant failed to submit
appropriate medical documentation in response to the Office’s request. As such, he has not met
his burden of proof in establishing that he sustained an injury in the performance of duty causally
related to factors of his federal employment.
CONCLUSION
Appellant has not met his burden of proof to establish that he sustained a traumatic injury
on February 14, 2007 causally related to his employment.

8

See Joe T. Williams, 44 ECAB 518, 521 (1993).

9

Id.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(d) (July 2000).

4

ORDER
IT IS HEREBY ORDERED THAT the July 17 and March 27, 2007 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 7, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

